Citation Nr: 0109189	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for deviated nasal 
septum.  

3.  Entitlement to an increased (compensable) rating for 
bilateral otitis media.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
December 1976 to August 1978, with a subsequent period of 
service in the Air National Guard.  This case comes to the 
Board of Veterans' Appeals (Board) from an October 1999 RO 
decision which denied an application to reopen a claim for 
service connection for a deviated nasal septum; from a 
February 2000 RO decision which denied an application to 
reopen a claim for service connection for bilateral hearing 
loss; and from a February 2000 RO decision which denied an 
increased (compensable) rating for bilateral otitis media.  

The Board notes that the issue of a compensable rating for 
bilateral otitis media will be the subject of the remand 
which follows the decision below.  


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for bilateral hearing loss; the 
veteran did not appeal the RO determination.  Evidence 
received since the March 1998 determination by the RO is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  In an August 1980 rating decision, the RO denied a claim 
for service connection for a deviated nasal septum; the 
veteran did not appeal the RO determination.  Evidence 
received since the August 1980 determination by the RO is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; and the March 1998 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a deviated nasal 
septum; and the August 1980 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
December 1976 to August 1978, with a subsequent period of 
service in the Air National Guard.  His military occupational 
specialty was as a freight traffic specialist.  The service 
medical records show that on a November 1976 physical 
examination for enlistment purposes the veteran's nose and 
sinuses were normal.  An audiological examination indicates 
the following pure tone thresholds, in decibels, at 500, 
1000, 2000, and 4000 Hertz:  10, 5, 5, and 55 in the right 
ear; and 5, 5, 10, and 55 in the left ear.  The test results 
were noted to show defective hearing.  On a report of medical 
history dated in November 1976, the veteran noted he had 
hearing loss.  A doctor noted on the history report that the 
veteran had some bilateral high frequency hearing loss, as he 
had worked in a noisy environment, and had received a lump 
sum payment of workman's compensation.  

Service medical records in April 1977 show the veteran was 
seen with a complaint of difficulty with passage of air 
through his left nostril, with little relief from 
decongestants.  He reported he had broken his nose 10 years 
previously and had never had any surgery for it.  An 
examination revealed a 4+ left septal deviation with some 
deformity of the nasal dorsum.  He was prescribed Drixoral.  
After an ear/nose/throat (ENT) consultation, a 
septorhinoplasty was recommended to correct the nasal dorsum 
and the gross septal deformity.  The veteran was admitted to 
the Naval Regional Medical Center in Philadelphia in June 
1977 with a diagnosis of severe septal deflection to the left 
with dorsal nasal deformity, considered to have existed prior 
to service.  On July 1, 1977, he underwent a stage I 
septorhinoplasty, with only a septoplasty being done at that 
time.  He was discharged from the hospital on July 3, 1977.  
On July 20, 1977, the veteran was followed up for his 
septoplasty.  He still had moderate edema of the turbinates 
with distortion of the septum.  In August 1977, he reported 
bleeding from the left nostril several days previously.  An 
examination revealed his nasal septum remained deviated to 
the left with partial obstruction of that nostril.  The 
hemorrhagic site was not seen.  The assessment was nasal 
septal deviation unchanged by operation.  The veteran's 
request for an aerobics waiver on account of bleeding from 
the nose was denied. 

An August 1977 military service audiological examination 
indicates the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz:  15, 10, 10, 10, 
60, and 45 in the right ear; and 10, 15, 10, 35, 65, and 60 
in the left ear.  The test was conducted after a 48-hour 
noise-free period.  It was also noted the veteran was exposed 
to machines as a machine operator for the past five years.  
In January 1978, he was status post septoplasty and required 
a refill of Actifed.  A March 1978 audiological examination 
indicates the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz:  15, 5, 5, 15, 
55, and 45 in the right ear; and 10, 5, 5, 35, 60, and 55 in 
the left ear.  The veteran's hearing was estimated to be 
fair.  

In a May 1978 statement, N.M. Prasanna, M.D., informed the 
U.S. Air Force Hospital at Loring Air Force Base that the 
veteran was seen that month with a history of aural 
obstruction since April 1978.  The doctor stated that in an 
examination of the nose the septum was deviated to the left 
side and the airway was considerably reduced.  The doctor 
also noted a hump in the nasal pyramid.  The pertinent 
diagnosis was deviated nasal septum and deformity of the 
nasal pyramid.  The doctor noted the veteran's previous nasal 
surgery and advised him to use Drixoral tablets.  The doctor 
believed the veteran would benefit from revision 
septorhinoplasty.  

On a July 1978 physical examination for military separation 
purposes, the veteran was noted to have a septal deviation to 
the left with a 25 percent to 30 percent obstruction.  It was 
also noted that he had been hospitalized from June to July 
1977 for severe septal deflection to the left with dorsal 
nasal deformity (existing prior to service) and that he 
underwent stage one of a septorhinoplasty (with only a 
septoplasty being done at that time).  It was noted the 
veteran did not want to return for the second stage of the 
operation.  There were no noted complications from the 
procedure.  The veteran was also stated to have high 
frequency hearing loss in both ears.  An audiological 
examination indicates the following pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz:  
10, 5, 5, 10, 55, and 45 in the right ear; and 5, 5, 5, 40, 
60, and 50 in the left ear.  As a result of the examination, 
the veteran was found to be qualified for world-wide duty and 
separation, with no duty restrictions listed on a physical 
profile.  On a report of medical history dated in July 1978, 
the veteran noted ENT trouble and hearing loss.

On an April 1979 periodic physical examination in the 
National Guard, the veteran was noted to have a deviated 
nasal septum with compromise of his air passage on the left, 
which was not considered disabling.  An audiological 
examination indicates the following pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz:  
10, 0, 0, 0, 15, and 25 in the right ear; and 5, 5, 10, 10, 
30, and 40 in the left ear.  It was noted he had bilateral 
noise-induced hearing loss, which was not considered 
disabling.  On a report of medical history dated in April 
1979, the veteran noted ENT trouble and hearing loss.  On the 
history report, a doctor noted the veteran's July 1977 
rhinoplasty and bilateral noise-induced hearing loss.  In an 
April 1979 physical profile serial report, the veteran was 
noted to have no major duty restrictions, and he was 
qualified for world-wide duty.  On a May 1979 treatment 
record, he complained of an intermittent stuffy nose.  An 
examination revealed port-blockage of the right nostril and 
an almost completely blocked left nostril.  There was a 
deviated nasal septum to the right.  The assessment was nasal 
allergy.  He was prescribed Actifed.  It was noted that such 
condition occurred in the line of duty and had existed prior 
to service.  In September 1979, the veteran requested a 
prescription for Drixoral.  

In November 1978, the RO received the veteran's claim for 
service connection for bilateral hearing loss and a nose 
condition.  He stated his hearing loss began in 1975 and that 
he underwent an operation on his nose at the Philadelphia 
Naval Hospital in July 1977.  

In a May 1980 letter, the RO notified the veteran that his 
claim for VA benefits was denied, on the basis that he did 
not report for a scheduled examination.  

On a July 1980 VA examination, the veteran reported that he 
was not improved after his July 1977 nose operation.  On 
examination of the nose, sinuses, mouth, and throat, there 
was no external nasal deformity.  The nares columella was in 
midline.  There was cartilaginous displacement anterior to 
the septal wall on the left side.  The airway was impaired.  
The sinuses were clear.  The diagnosis was deviated nasal 
septum.  On examination of the ears, there was no hearing 
loss noted.  An audiological examination indicates the 
following pure tone thresholds, in decibels, at 250, 500, 
1000, 2000, 3000, 4000, 6000, and 8000 Hertz:  10, 10, 0, 5, 
20, 55, 45, and 30 in the right ear; and 10, 5, 10, 10, 40, 
70, 60, and 15 in the left ear.  The speech discrimination 
ability was 88 percent in both ears.  The audiologic test 
results showed normal hearing sensitivity through the lower 
speech frequencies, which became essentially moderate at 
higher frequencies.  

In an August 1980 decision, the RO denied the veteran's claim 
for service connection for bilateral hearing loss and a 
deviated nasal septum, on the basis that both conditions 
existed prior to active service and had not been shown to 
have been aggravated during active duty.  In a letter, the RO 
notified the veteran of the decision and his appellate 
rights.  He did not appeal.  

A November 1997 audiological evaluation at Eastern Maine 
Medical Center indicates that the veteran reported a history 
of decreased hearing with noise exposure occupationally.  An 
otoscopy revealed his canals were clear bilaterally.  He 
underwent an audiologic examination.  In the impression, his 
hearing was within normal limits bilaterally through 2000 
Hertz, dropping to a moderately severe high frequency 
sensorineural hearing impairment in both ears (slightly worse 
at 3000 Hertz).  His speech discrimination was excellent 
bilaterally.  

A February 1998 VA audiological examination indicates the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000, 6000, and 8000 Hertz:  15, 15, 15, 20, 65, 
60, and 45 in the right ear; and 15, 10, 15, 50, 70, 60, and 
65 in the left ear.  The Maryland CNC word list was 94 
percent in the right ear and 100 percent in the left ear.  
The audiologic test results indicate a high frequency hearing 
loss.  

On a February 1998 VA examination, the veteran reported that 
during his military service he worked on the flight line and 
was exposed to significant noise levels.  He reported that 
since that time he had had noticeable hearing loss.  He 
complained his hearing loss was increasing in severity and 
beginning to interfere with his normal lifestyle.  On 
examination, the external and auditory canals were clear.  
The tympanic membranes were intact without fluid or 
injection.  The remainder of the ENT examination was within 
normal limits.  The examiner stated the veteran had a 
sensorineural hearing loss bilaterally and was in need of 
amplification.  The examiner opined that "[t]here was no 
question that [the veteran's] hearing loss began during his 
active military service due to his flight line exposure and 
noise level exposure."  

In a March 1998 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bilateral hearing loss.  In a 
March 1998 letter, the RO notified the veteran of the 
decision and his appellate rights.  He did not appeal.  

In a September 1999 statement, the veteran asserted he had 
had trouble breathing ever since his time in service.  He 
stated that he consulted a doctor about septorhinoplasty in 
April 1977 and that he underwent a septoplasty in July 1977 
with no improvement in his condition.  He stated he also had 
trouble with his sinuses and with sleeping.  

In an October 1999 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a deviated septum, claimed as 
sinus trouble.  

In an October 1999 letter, Steven Badeen, M.D., stated that 
he reviewed the veteran's records, noting that during 
military service the veteran had problems with upper airway 
discomfort and breathing problems with septal deviation.  He 
further noted that the veteran tried allergy medications with 
no relief initially and that he then underwent a rhinoplasty 
in 1977, with problems continuing to the present.  The doctor 
also noted the veteran was diagnosed with partial hearing 
loss while in the military and that he apparently still had 
problems and presently wore hearing aids.  The doctor stated 
that one of the documents presented to him by the veteran 
stated that repeat surgery was indicated.  The doctor stated 
that the veteran had a history of chronic bilateral otitis 
media and that this may have had some significance in terms 
of the hearing loss.  The doctor concluded that the veteran 
was still impaired due to the respiratory problems associated 
with the septal deviation and due somewhat to the hearing 
loss.  

On a January 2000 VA examination, the veteran reported that 
in spite of undergoing a nasal septoplasty at the Naval 
Hospital in Philadelphia in 1977 he had continued to 
experience bilateral nasal obstruction, which was more marked 
on the left.  He claimed that due to this he had a 
significant history of recurrent sore throat, usually in the 
morning hours.  He also complained of a history of recurrent 
sinus infections.  On examination, the nasal septum was 
deflected to the left.  There was significant cartilaginous 
thickening in the caudal aspect with obstruction of the nasal 
fossa on the left side in the valve area.  The mucosa was 
clear.  The examination was otherwise normal.  A CT scan of 
the maxillofacial region revealed a retention polyp in the 
base of the right maxillary sinus and mucosal thickening 
and/or evidence for chronic inflammatory process involving 
the frontal sinuses, anterior ethmoidal air cells, and 
maxillary sinuses, bilaterally.  The examiner commented that 
the veteran had a residual nasal septal deformity with 
residual nasal obstruction secondary to the deformity.  He 
opined that the history of recurrent sore throats in the 
morning hours was most likely due to the veteran's persistent 
mouth breathing due to persistent nasal obstruction.  The 
examiner stated that there was X-ray evidence of old 
paranasal sinus disease and that this was all related to the 
prior history.  He also opined that there was no history that 
the veteran's present complaints were related to the nasal 
septoplasty which had had an incomplete result and a 
significant interference with the veteran's normal lifestyle.  

In a February 2000 decision, the RO determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for bilateral hearing loss and a deviated 
nasal septum.  

On a March 2000 substantive appeal form, the veteran asserted 
he had been treated by Dr. Badeen over many years for his 
deviated nasal septum and ear problems.  He also claimed the 
VA examiner in January 2000 told him the septoplasty 
performed on him was "a very poor job at the least."  He 
requested a "local hearing exam" at the VA to be examined 
for bilateral hearing loss.  

In a March 2000 letter, the RO informed the veteran that it 
had received his request for a "local hearing exam" but 
determined that such an examination was not in order because 
he was not presently service-connected for hearing loss and 
had not presented new and material evidence for the 
condition.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In the present case, an August 1980 RO decision denied 
service connection for a deviated nasal septum, and a March 
1998 RO decision denied an application to reopen a claim for 
service connection for bilateral hearing loss.  The veteran 
did not perfect an appeal with regard to these decisions, and 
they are considered final, with the exception that the claims 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A.  Bilateral Hearing Loss

When the RO determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
bilateral hearing loss in March 1998, it considered service 
medical records, a VA examination report, and a private 
audiological report.  The service medical records showed that 
on his entrance physical examination in November 1976 the 
veteran had bilateral high frequency hearing loss.  
Subsequent audiological examinations in service, in August 
1977 and March 1978, showed continued bilateral high 
frequency hearing loss (above 3000 Hertz).  On a separation 
physical examination in July 1978, audiological test results 
showed similar findings in regard to his hearing impairment 
(i.e., bilateral high frequency hearing loss, above 3000 
Hertz).  On a periodic physical examination for the National 
Guard in April 1979, the veteran's audiological results 
showed, in spite of a diagnosis of bilateral noise-induced 
hearing loss, some degree of improvement in hearing, as 
compared with the results in July 1978.  The results of a VA 
audiological examination in July 1980 showed bilateral high 
frequency hearing loss, with no objective evidence that the 
veteran's hearing impairment increased in severity over the 
previous four years.  Likewise, audiological examinations by 
Eastern Maine Medical Center in November 1997 and by the VA 
in February 1998 indicated a high frequency hearing loss, 
bilaterally.  (The VA examiner in February 1998 opined that 
the hearing loss began during the veteran's active service 
due to his exposure to noise; however, service medical 
records show this to statement to be inaccurate because the 
veteran clearly had defective hearing on entrance to active 
duty.)  

Evidence submitted since the 1998 RO decision consists of a 
private medical record from Dr. Badeen dated in October 1999, 
which shows that the veteran continued to have some degree of 
hearing impairment (no audiological evaluation was performed) 
and consequently wore hearing aids.  The additional evidence 
does not show that the veteran's bilateral hearing loss was 
aggravated during active service.  

The additional medical records received since the 1998 RO 
decision are not new evidence since they are cumulative or 
redundant of previously considered medical evidence which 
showed that the veteran had bilateral high frequency hearing 
loss since before he entered active duty.  38 C.F.R. § 3.156; 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  The 
additional medical records also are not material evidence 
because they do not show the veteran's hearing loss increased 
in severity during active service.  The medical evidence 
submitted since the 1998 RO decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the March 1998 RO decision which denied 
the veteran's application to reopen a claim for service 
connection for bilateral hearing loss.  Thus, the claim has 
not been reopened, and the March 1998 RO decision remains 
final.

B.  Deviated Nasal Septum

When the RO denied the claim for service connection for a 
deviated septum in August 1980, it considered service, VA, 
and private medical records.  The service medical records 
showed the veteran had a traumatic injury to his nose many 
years prior to service with the result that he had a left 
septal deviation with some deformity of the nasal dorsum.  
Consequently, in service he complained of difficulty 
breathing through his nose.  He underwent the first stage of 
a septorhinoplasty (i.e., a septoplasty) in July 1977, and on 
follow-up visits it was noted his nasal septal deviation was 
unchanged by the operation.  On the July 1978 separation 
physical examination, he was noted to have refused the second 
stage of the operation (i.e., the rhinoplasty).  His 
diagnosis on separation was septal deviation to the left with 
a 25 percent to 30 percent obstruction.  Reserve records 
indicated his continued complaints of blockage in the nares 
and a deviated nasal septum.  On July 1980 VA examination, 
the veteran complained that he was not improved after his 
July 1977 nose operation (the service medical records 
moreover show his condition did not increase in severity 
following the surgery).  The July 1980 VA examination 
revealed continued impairment of the airway from a deviated 
nasal septum.  

Evidence submitted since the 1980 RO decision consists of an 
October 1999 statement from Dr. Badeen and a January 2000 VA 
examination report.  Dr. Badeen indicated he reviewed the 
veteran's service medical records and found that the veteran 
was still impaired in regard to respiratory problems 
associated with the septal deviation.  The VA examiner 
likewise noted the veteran's complaints of bilateral nasal 
obstruction, in addition to other complaints of a history of 
a recurrent sore throat and sinus infections.  The VA 
findings showed a residual nasal septal deformity with 
residual nasal obstruction secondary to the deformity.  The 
VA examiner opined that the veteran's complaints were 
unrelated to the nasal septoplasty in service.  The 
additional evidence submitted since the 1980 RO decision does 
not show that the veteran's deviated nasal septum was 
aggravated during active service.  

The additional medical records received since the 1980 RO 
decision are not new evidence since they are cumulative or 
redundant of previously considered medical evidence which 
showed that the veteran had a deviated nasal septum due to a 
traumatic injury to his nose prior to his entrance to active 
duty.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  The additional medical records also are not 
material evidence because they do not show the veteran's 
deviated nasal septum increased in severity during active 
service.  The medical evidence submitted since the 1980 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

The veteran has also submitted a written statement to the 
effect that he was told the septoplasty performed on him in 
service was a "very poor job."  Nevertheless, the service 
medical records indicate that the surgery did not change the 
veteran's condition, either for the better or for the worse.  
His additional statements are not new as they are merely 
cumulative of those previously considered by the RO when it 
denied the claim in 1980.  38 C.F.R. § 3.156; Vargas-
Gonzalez, supra.  Moreover, as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His additional statements on such matters are not 
material evidence since they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the August 1980 RO decision which denied 
service connection for a deviated nasal septum.  Thus, the 
claim has not been reopened, and the August 1980 RO decision 
remains final.


ORDER

The application to reopen a claim for service connection for 
bilateral hearing loss is denied.  

The application to reopen a claim for service connection for 
a deviated nasal septum is denied.


REMAND

As to the remaining issue of a compensable rating for 
bilateral otitis media, the Board finds that additional 
development is warranted.  

A review of the claims folder shows that in December 1999 the 
RO ordered a VA examination pertaining to ear diseases for 
the veteran.  The examination was to be limited to bilateral 
otitis media.  In conjunction with the examination, it was 
also requested that the VA examiner provide an opinion 
regarding whether any respiratory condition was caused by or 
due to a septoplasty done during the veteran's military 
service.  In January 2000, the veteran underwent a VA 
examination, which evidently was limited to the 
nose/sinus/larynx/pharynx.  Although there was a reference to 
the veteran's history of recurrent otitis media, the examiner 
did not furnish any findings as to condition of the veteran's 
service-connected ear disability (i.e., whether there was any 
suppuration, aural polyps, or effusion present).  As the VA 
examination was inadequate for rating purposes, the veteran 
must be afforded another examination.  

Prior to the new examination, the RO should obtain any recent 
treatment records in regard to the veteran's otitis media.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In that 
regard, it is noted that on his March 2000 substantive appeal 
form the veteran stated he has received treatment for his ear 
problems from Dr. Badeen.  

Accordingly, this issue is REMANDED to the RO for the 
following action:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received treatment for his 
bilateral otitis media since his last VA 
examination in February 1998.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  
38 C.F.R. § 3.159.  This includes, but is 
not limited to, treatment records from 
Dr. Badeen.

2.  Thereafter, the veteran should be 
afforded a VA ear examination to 
determine the current severity of his 
service-connected bilateral otitis media.  
The claims folder should be provided to 
and reviewed by the doctor in conjunction 
with the examination.  The doctor should 
fully describe all signs and symptoms 
necessary for rating bilateral otitis 
media.  

3.  The RO should then review the claim 
for an increased (compensable) rating for 
bilateral otitis media.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the increased rating issue the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



